MEMORANDUM **
Maurice Watson appeals from the 77-month sentence imposed following his *682guilty-plea conviction for illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Watson contends that the district court plainly erred by failing to find that two of his prior offenses were related under United States Sentencing Guidelines § 4A 1.2. We conclude that the district court did not plainly err in treating the offenses as unrelated. See United States v. Asberry, 394 F.3d 712, 719 (9th Cir.2005). Watson contends that a presentence report may not be used to determine whether prior offenses were related. Assuming this claim is properly before us, it fails. See United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir.2005) (en banc); United States v. Ells-worth, 456 F.3d 1146, 1152 (9th Cir.2006).
Watson also contends that his counsel rendered ineffective assistance. We decline to reach the merits of this claim. The record is not sufficiently developed to warrant departing from our general rule that challenges to the effectiveness of defense counsel will not be considered on direct appeal. See United States v. Jeronimo, 398 F.3d 1149, 1155-56 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.